                          Case:20-03270-swd        Doc #:46 Filed: 05/04/2021        Page 1 of 2

                                            UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF MICHIGAN (Grand Rapids)

                         In re:                                           Chapter 13 No. 20-03270-swd
                         John Paul Hysell and
                         Vicki Lynn Hysell                                Hon. Scott W. Dales
                         fka Vicki L Bekins
                                           Debtors.
                         ______________________________/

                                                  OBJECTIONS TO CONFIRMATION


                                NOW COMES Towne Mortgage Company ("Creditor"), by and through its

                         attorneys, Trott Law, P.C., and hereby Objects to Confirmation as follows:

                                1. Creditor is a holder of a mortgage on real property owned by the Debtor(s) and

                         located at 1363 W 32nd St, Holland, MI 49423-6780.

                                2. Debtor(s) Chapter 13 Plan proposes to pay Creditor a regular monthly payment

                         of $815.00 directly.

                                3. According to Creditor's records, Creditor must receive the regular monthly

                         payment of $798.70 plus a pre-petition arrearage of approximately $2,238.64 to be cured

                         within a reasonable length of time.

                                4. Debtor(s) proposed Chapter 13 Plan fails to provide treatment for the pre-

                         petition arrearage.

                                5. Pursuant to 11 U.S.C. §§ 1322(a)(1) and (b)(5) the Debtor(s) Plan is
   TROTT LAW, P.C.
 31440 NORTHWESTERN
         HWY
                         underfunded.
       STE. 145
FARMINGTON HILLS, MI
      48334-5422
                                6. Debtor(s) Chapter 13 Plan cannot be confirmed pursuant to 11 U.S.C. § 1325 as
  PHONE 248.642.2515
FACSIMILE 248.642.3628   it fails to comply with the requirements of 11 U.S.C. §§ 1322(b)(3) and(b)(5).
                          Case:20-03270-swd        Doc #:46 Filed: 05/04/2021         Page 2 of 2



                                WHEREFORE, Creditor prays that Confirmation be denied, the bankruptcy case

                         dismissed, and for whatever other relief the Court deems just and equitable.

                                                                           Respectfully Submitted,
                                                                           Trott Law, P.C.

                         Dated: May 4, 2021



                                                                           __________________________
                                                                           Robert J. Shefferly (P67477)
                                                                           Attorney for Towne Mortgage Company
                                                                           31440 Northwestern Hwy Ste. 145
                                                                           Farmington Hills, MI 48334-5422
                                                                           248.642.2515
                                                                           Email: WesternECF@trottlaw.com
                         Trott #500787B01




   TROTT LAW, P.C.
 31440 NORTHWESTERN
         HWY
       STE. 145
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628
